





Exhibit 10(a)48
2015 EQUITY OWNERSHIP PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES
RESTRICTED STOCK UNITS AGREEMENT (STOCK SETTLED)


THIS RESTRICTED STOCK UNITS AGREEMENT (the “Agreement”), by and between Entergy
Corporation (“Entergy”) and [NAME] (“Grantee”), is effective on [DATE] (the
“Effective Date”), [subject to Grantee remaining a regular full-time employee of
an Entergy System Company employer (a “System Company Employer”) through such
date] [for new hires: “subject to Grantee becoming a regular full-time employee
of an Entergy System Company employer (a “System Company Employer”) on or prior
to such date”]. For purposes of this Agreement, Entergy shall include any
successor to its business or assets by operation of law or otherwise and any
entity that assumes or agrees to perform this Agreement.
1.    Grant of Restricted Stock Units. Entergy hereby grants to Grantee,
pursuant to the 2015 Equity Ownership Plan of Entergy Corporation and
Subsidiaries (the “Equity Plan”), [NUMBER] Restricted Stock Units (the
“Restricted Units”), for the purposes of retaining Grantee’s full-time active
services as described herein through the Vesting Date described below, and for
Grantee’s agreement to the terms and conditions of the Equity Plan and this
Agreement.


2.    Incorporation of Equity Plan. The Equity Plan is hereby incorporated by
reference and made a part hereof, and the Restricted Units and this Agreement
shall be subject to all terms and conditions of the Equity Plan, a copy of which
has been provided or otherwise made accessible to Grantee. Any capitalized term
that is not defined in this Agreement shall have the meaning set forth in the
Equity Plan.


3.     Vesting of Restricted Units. [Subject to the release requirement
described in Section 4 hereof], the Restricted Units (excluding dividend
equivalents) shall vest on [the third (3rd) anniversary of the Effective Date]
(such date, the “Vesting Date”), provided that Grantee complies with Section 15
of this Agreement and remains continuously and actively employed through the
Vesting Date as a regular full-time employee of a System Company Employer and
performs Grantee’s job duties in a satisfactory manner through the Vesting Date,
as determined solely in the discretion of [APPLICABLE SYSTEM COMPANY OFFICER]
(“Vesting Criteria”). For purposes of this Section 3, Grantee shall no longer be
considered a regular full-time employee of any System Company Employer on the
date Grantee is no longer actively employed on a full-time basis with any System
Company Employer for any reason, including without limitation because of
Grantee’s resignation, retirement, death, separation from employment due to
disability, involuntary termination of employment for any reason or no reason,
or any other separation from full-time active employment with Grantee’s System
Company Employer, except as otherwise required by law. If Grantee fails to meet
the Vesting Criteria, then Grantee shall not vest in the Restricted Units,
except as otherwise provided in Section 5 of this Agreement. [Variation from
this default vesting schedule and release requirement may be determined by
Entergy Corporation’s Chief Executive Officer or the senior-most officer within
the Human





--------------------------------------------------------------------------------





Resources Department.]
  
4.    Scheduled Payment of Restricted Units. If Grantee meets the Vesting
Criteria then, [subject to Grantee executing a release agreement in a form
satisfactory to Entergy that, subject to applicable legal requirements, releases
all claims that may then exist against all System Companies and their affiliates
(a “Release”) and submitting the executed original Release to Entergy within the
time period and in the manner provided in the Release, and upon the Release
becoming irrevocable, then as soon as reasonably practicable after the date on
which the Release becomes irrevocable, but in no event later than the 15th day
of the third month following the end of the taxable year of Grantee’s System
Company Employer in which such Restricted Units are no longer subject to a
substantial risk of forfeiture,] Entergy shall pay to Grantee, or Grantee’s
beneficiary or estate (if Grantee should die after vesting, but prior to the
payment date), as the case may be, a number of shares of Common Stock equal to
the whole number of Restricted Units that vest on the Vesting Date, subject to
withholding for all federal, state and local deductions, tax withholdings, and
other withholdings and offsets that may apply or be required to be withheld in
connection with such payment, which shall be effected using the “net shares
method” described in Section 9. Such payment shall be made in accordance with
the short-term deferral exception under Code Section 409A and final regulations
issued thereunder, as may be amended after the Effective Date. [For the
avoidance of doubt, if Grantee does not timely sign and submit the executed
original Release to Entergy, or signs but timely revokes, the Release, then
Grantee shall not be paid any Restricted Units pursuant to this Agreement.]


5.     Accelerated Vesting. Notwithstanding the Vesting Criteria to the contrary
and subject to the terms of this Agreement, if Grantee incurs a CIC Separation
from Service, then the restrictive covenants set forth in Section 15(b), (c) and
(d) hereof shall cease to apply and the vesting of Grantee’s then-unvested
Restricted Units shall accelerate and Grantee shall fully vest in all Restricted
Units upon the later of (a) the date of such CIC Separation from Service or (b)
the consummation of the applicable Change in Control. In the event of
accelerated vesting as described in this Section 5, but subject to the
conditions and limitations described herein, Entergy shall pay Grantee a number
of shares of Common Stock equal to the number of Restricted Units that vest in
accordance with this Section 5 as of the first regular payroll date for
Grantee’s System Company Employer following the later of the applicable Change
in Control or Grantee’s CIC Separation from Service; provided that, if Grantee’s
CIC Separation from Service occurs prior to the applicable Change in Control,
then (i) if the Restricted Units payable pursuant to this Section 5 would
constitute “nonqualified deferred compensation” for purposes of Code Section
409A, then there shall not be an acceleration of any payment pursuant to this
Section 5 unless the applicable Change in Control constitutes a “change in
control event” within the meaning of Code Section 409A and (ii) if the
applicable Change in Control does not constitute a “change in control event”
within the meaning of Code Section 409A, then the Restricted Units shall vest as
above but be paid out at the same time and in the same form as if Grantee had
remained employed by a System Company Employer through the Vesting Date, subject
to Section 28 of the Equity Plan. Notwithstanding anything herein to the
contrary, if, following the occurrence of a Potential Change in Control and
prior to the occurrence of a Change in Control, Grantee incurs a Separation that
would be a CIC Separation from Service if it occurred during a Change in Control
Period, then the then-unvested Restricted Units shall remain outstanding and
unvested until a Change in Control, but if the Potential Change in Control does
not result in a Change in Control by the earlier of (A) the date that is ninety
(90) days after the date of the Grantee’s Separation or (B) the Vesting Date,
the unvested Restricted





--------------------------------------------------------------------------------





Units shall be cancelled and forfeited. Any payment to Grantee pursuant to this
Section 5 shall be subject to withholding for all federal, state and local
deductions, tax withholdings, and other withholdings and offsets that may apply
or be required to be withheld in connection with such payment, which withholding
shall be effected using the “net shares method” described in Section 9.
6.    Termination and Forfeiture of Restricted Units. Except as otherwise
provided herein, this Agreement (other than the restrictive covenants set forth
in Section 15) shall terminate and the then-unvested Restricted Units shall be
forfeited on the date on which Grantee's full-time employment with all System
Company Employers terminates. Further, except as otherwise provided in Section 5
of this Agreement, if Grantee fails to meet a condition of the Vesting Criteria
at any time prior to the Vesting Date, then Grantee shall not vest in any
then-unvested Restricted Units and shall forfeit all unvested Restricted Units.
[Variation from this default treatment upon termination of employment due to
death, Total Disability or Retirement may be determined by Entergy Corporation’s
Chief Executive Officer or the senior-most officer within the Human Resources
Department.]


7.    Compliance with Code Section 409A Limitations. Notwithstanding any
provision to the contrary, all provisions of this Agreement shall be construed,
administered and interpreted to comply with or be exempt from Code Section 409A,
and, if necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Code Section 409A or final
regulations issued thereunder. Specifically, the terms “termination” and
“termination of employment” shall be applied in a manner consistent with the
definition of “separation from service” within the meaning of Code Section 409A.
A right of any System Company, if any, to offset or otherwise reduce any sums
that may be due or become payable by any System Company to Grantee by any
overpayment or indebtedness of Grantee shall be subject to limitations imposed
by Code Section 409A. For purposes of the limitations on nonqualified deferred
compensation under Code Section 409A, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation for purposes of
applying the Code Section 409A deferral election rules and the exclusion from
Code Section 409A for certain short-term deferral amounts. Amounts payable under
this Agreement shall be excludible from the requirements of Code Section 409A,
to the maximum possible extent, either as (i) short-term deferral amounts (e.g.,
amounts payable no later than the 15th day of the third month following the end
of the taxable year of Grantee’s System Company Employer in which such
Restricted Units are no longer subject to a substantial risk of forfeiture), or
(ii) under the exclusion for involuntary separation pay provided in Treasury
Regulations Section 1.409A-1(b)(9)(iii). To the extent that deferred
compensation subject to the requirements of Code Section 409A becomes payable
under this Agreement to Grantee at a time when Grantee is a “specified employee”
(within the meaning of Code Section 409A), any such payments shall be delayed by
six months to the extent necessary to comply with the requirements of Code
Section 409A(a)(2)(B).
8.    Restricted Units Nontransferable. Restricted Units awarded pursuant to
this Agreement may not be sold, exchanged, pledged, transferred, assigned, or
otherwise encumbered, hypothecated or disposed of by Grantee (or any
beneficiary) other than by will or laws of descent and distribution or otherwise
as the Equity Plan may allow.
9.    Withholding Taxes. Grantee’s System Company Employer shall have the right
to require Grantee to remit to it, or to withhold from other amounts payable to
Grantee, an amount sufficient to satisfy all federal, state and local tax
withholding requirements. Entergy will





--------------------------------------------------------------------------------





use the “net shares method” to satisfy any tax withholding obligation, which
means Entergy will reduce the number of shares of Common Stock in respect of any
vested Restricted Units otherwise payable to Grantee under the terms and
conditions of the Agreement by the number of vested shares of Common Stock
necessary to cover such obligation. Depending upon the state or states in which
Grantee resides or has resided, or performs or has performed services, in the
current, prior and future tax years, Grantee may be subject to income tax in one
or more states or jurisdictions. Grantee should consult Grantee’s personal tax
advisor to determine the states or jurisdictions in which Grantee owes income
tax and/or is required to file an individual income tax return, based on
Grantee’s particular circumstances. In no event shall Entergy or any other
System Company have any liability to Grantee for Grantee’s individual income tax
liability, for withholding or failing to withhold taxes, or for remitting or
failing to remit taxes with respect to Grantee’s income, including, without
limitation, in the event that Grantee is subject to penalty tax pursuant to
Section 409A of the Code.
10.    Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.
11.    Amendments. The Equity Plan may be amended, modified or terminated only
in accordance with its terms. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Grantee and such officer as may be specifically
designated by the Committee. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
12.    Rights as a Shareholder. Neither Grantee nor any of Grantee's successors
in interest shall have any rights as a shareholder of Entergy with respect to
any Restricted Units, including without limitation the right to any dividends or
dividend equivalents.
13.    Agreement Not a Contract of Employment. Grantee’s employment with
Grantee’s System Company Employer shall remain at-will. Neither the Equity Plan,
the granting of the Restricted Units, this Agreement nor any other action taken
pursuant to the Equity Plan or this Agreement shall constitute or be evidence of
any agreement or understanding, express or implied, that Grantee has a right to
continue as an employee of any System Company Employer for any period of time or
at any specific rate of compensation.
14.     Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand-delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, if to Grantee, to
Grantee’s last known address as shown in the personnel records of Grantee’s
System Company Employer, and if to Entergy or Grantee’s System Company Employer,
to the following address shown below or thereafter to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon actual
receipt:
If to Entergy or Grantee’s System Company Employer:
Entergy Services, Inc.
Attention: General Counsel
639 Loyola Avenue, 26th Floor





--------------------------------------------------------------------------------





New Orleans, LA 70113-3125    


15.     Restrictive Covenants. In consideration of the grant to Grantee of the
Restricted Units set forth herein, Grantee hereby agrees to the following
restrictive covenants:
(a)     Confidentiality. Grantee acknowledges that Grantee’s position is one
that places Grantee in a unique position of confidence and trust with respect to
the System Companies and provides Grantee with access to non-public confidential
information of the System Companies. Grantee acknowledges that Entergy and the
System Companies have expended and will continue to expend substantial amounts
of time, money and effort to develop effective business and regulatory
strategies, methodologies and technology, to build good employee, customer,
regulatory and supplier relationships and goodwill, and to build an effective
organization. Grantee acknowledges that Entergy has a legitimate business
interest and right in protecting the System Companies’ Confidential Information
and that the System Companies would be seriously damaged by the disclosure of
Confidential Information and the loss or deterioration of the System Companies’
business and regulatory strategies or its employee, regulatory, supplier and
customer relationships and goodwill. Grantee therefore agrees that, from the
date of Grantee’s execution of this Agreement and during Grantee’s employment or
other service with any System Company and at all times thereafter, Grantee shall
hold in a fiduciary capacity for the benefit of the System Companies and, other
than as authorized by a System Company, as required by law, in the proper
performance of Grantee’s duties and responsibilities, or as otherwise provided
in this Section 15, Grantee shall not disclose, directly or indirectly, to any
person or entity or use for any purpose other than the furtherance of Grantee’s
duties, responsibilities and obligations to Entergy and any other System
Company, any Confidential Information without the prior written consent of the
Chief Executive Officer of Entergy. For purposes of this Agreement,
“Confidential Information” means any and all information and knowledge regarding
(i) the System Companies’ utility business, including the generation,
transmission, brokering, marketing, distribution, sale and delivery of electric
power or generation capacity (through regulated utilities or otherwise), and its
natural gas distribution business, (ii) the Entergy Wholesale Commodities
business, including the ownership, development, management or operation of power
plants and power generation facilities (including, without limitation, nuclear
power plants) and the provision of operations and management services (including
decommissioning services) with respect to power plants and the sale of the
electric power produced by the System Companies’ operating plants to wholesale
customers, and (iii) the System Companies’ proprietary methods and methodology,
technical data, trade secrets, know-how, research and development information,
product plans, customer lists, specific information relating to products,
services and customers or prospective customers (including, but not limited to,
customers or prospective customers of the System Companies with whom Grantee
becomes acquainted during Grantee’s relationship with Entergy or any System
Company), books and records of the System Companies, corporate and strategic
relationships, suppliers, markets, computer software, computer software
development, inventions, processes, formulae, technology, designs, drawings,
technical information, source codes, engineering information, hardware
configuration information, and matters of a business nature such as information
regarding marketing, costs, pricing, finances, financial models and projections,
billings, new or existing business or economic development plans, initiatives,
and opportunities, or any other similar business information made available to
Grantee prior to or during Grantee’s employment with a System Company or
otherwise in connection with Grantee’s relationship with any System Company.
Confidential Information shall also include non-public information concerning
any director, officer, employee, shareholder, or partner of any System Company.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, Grantee may disclose Confidential Information to
the extent that the Confidential Information becomes generally known to and
available for use by the public other than as a result of the acts or omissions
of Grantee or Grantee’s agents in violation of this Agreement. Grantee shall
deliver to Entergy prior to Grantee’s termination of employment with all System
Company Employers, or at any other time requested by any System Company, (A) all
electronic devices provided to Grantee by any System Company and (B) all
memoranda, notes, plans, records, reports, computer files, disks and tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to Confidential Information or the business of any System
Company which Grantee may then possess or have under Grantee’s control. Upon
Grantee’s termination of employment with all Employers, Grantee may not retain
or use any such item described in the preceding sentence for any purpose, unless
otherwise agreed in writing. Grantee agrees that Grantee’s obligation not to
disclose materials of the type within the definition of Confidential
Information, and Grantee’s obligation to return, and, upon Grantee’s termination
of employment with all System Companies, not to retain or use, materials and
tangible property described in this Section shall also extend to such types of
information, materials and tangible property of customers of and suppliers to
the System Companies and to other third parties, in each case who may have
disclosed or entrusted the same to any System Company or to Grantee during
Grantee’s employment with any System Company.
(b)    Non-Competition. Without prior written approval of Grantee’s last System
Company Employer, Grantee agrees that (i) at all times during the period of
Grantee’s employment or service with any System Company Employer and (ii) if
Grantee is a System Management Leval (“ML”) 1-4 Participant immediately prior to
Grantee’s Separation Date, for a period of 12 months following Grantee’s
Separation Date (clauses (i) and (ii) collectively, the “Restricted Period,”)
Grantee shall not engage, directly or indirectly, in “Competitive Activities”
(as defined below) anywhere in the “Restricted Territory” (as defined below).
“Competitive Activities” means that Grantee is or becomes engaged in any manner,
directly or indirectly, either alone or with any person, firm or corporation in
any business, enterprise (including research and development), operation, or
activity in any respect competitive with any aspect of the “Business” (as
defined below), including as an equity holder, partner, trustee, promoter,
technician, engineer, analyst, agent, representative, broker, supplier, advisor,
manager or officer, director, consultant or employee of any such entity, or by
associating with, aiding or abetting or providing information or financial
assistance to, or by having any other financial interest in, any such entity.
“Business” shall mean the generation, transmission, brokering, marketing,
distribution, sale (whether retail or wholesale) and delivery of energy or
generation capacity, the ownership, development, management or operation of
power plants and power generation facilities (including, without limitation,
nuclear power plants), the provision of operations and management services
(including decommissioning services) with respect to power plants, and any
business that researches, develops, manufactures, offers, sells, distributes,
makes commercially available, or provides any product or service that competes
with any products, services or offerings of any System Company or any product,
service or offering that any System Company was actively developing during
Grantee’s relationship with any System Company. If Grantee is or becomes an ML
1-4 Participant, as a result of Grantee’s high level position in the System
Company Employer’s management, Grantee has or will have broad and substantial
knowledge of the Business, and Grantee therefore agrees that this restriction in
its entirety is reasonable in scope and necessary to protect the System
Companies’ Confidential Information and legitimate, economic interests and is
not limited by the preceding sentence. Notwithstanding the foregoing, Grantee
may passively own 1% or less of the outstanding stock or other equity interests
of any publicly traded entity without being in violation of this Section 15(b).
“Restricted Territory” means each and every county, province, state, city,
parish or other political





--------------------------------------------------------------------------------





subdivision or territory of the United States in which any System Company is
engaging in the Business, or otherwise distributes, licenses or sells its
products or services, including Arkansas, Connecticut, District of Columbia,
Louisiana, Massachusetts, Michigan, Mississippi, Nebraska, New York, Texas, and
Vermont and any other state in which any System Company engages in Business at
any time during the Restricted Period and, with respect to the State of
Louisiana, means the following Parishes: Acadia, Allen, Ascension, Assumption,
Avoyelles, Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron,
Catahoula, Claiborne, Concordia, De Soto, East Baton Rouge, East Carroll, East
Feliciana, Evangeline, Franklin, Grant, Iberia, Iberville, Jackson, Jefferson,
Jefferson Davis, Lafayette, Lafourche, La Salle, Lincoln, Livingston, Madison,
Morehouse, Natchitoches, Orleans, Ouachita, Plaquemines, Point Coupee, Rapides,
Red River, Richland, Sabine, Saint Bernard, St. Charles, St. Helena, Saint
James, Saint John the Baptist, Saint Landry, Saint Martin, Saint Mary, Saint
Tammany, Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon, Washington,
Webster, West Baton Rouge, West Carroll, West Feliciana and Winn.
(c)    Non-Solicitation. Grantee agrees that, during the period of Grantee’s
employment or service with any System Company and for a period of 24 months
following the termination of such employment or service for any reason, Grantee
shall not: (i) directly or indirectly advise, solicit, induce, encourage or
assist in the hiring process, or advise, cause, encourage or assist others to
solicit, induce or hire, any employee of any System Company in the Restricted
Territory or any individual who was an employee of any System Company in the
Restricted Territory at any time during the six-month period immediately prior
to such action or (ii) induce, encourage, persuade or cause others to induce,
encourage, or persuade any employee or consultant of any System Company to cease
providing services to any System Company within the Restricted Territory or in
any way to modify such employee’s or consultant’s relationship with any System
Company or (iii) within the Restricted Territory, directly or indirectly solicit
the trade, business or patronage of any clients, customers or vendors or
prospective clients, customers or vendors of any System Company in furtherance
of any Competitive Activity or encourage, advise, or assist such clients,
customers or vendors or prospective clients, customers or vendors to in any way
modify their relationship with any System Company. The foregoing
non-solicitation (but not other limitations in this Section) shall not be
violated by general advertising not targeted at the foregoing persons or
entities and shall not apply to solicitation of individuals involuntarily
terminated from System Company employment.
(d)    Non-Disparagement. Grantee agrees that, to the fullest extent permitted
by applicable law, Grantee will not at any time (whether during or after
Grantee’s employment or service with any System Company), other than in the
proper performance of Grantee’s duties, publish or communicate to any person or
entity any “Disparaging” (as defined below) remarks, comments or statements
concerning any System Company or any of their respective directors, officers,
shareholders, employees, agents, attorneys, successors and assigns.
“Disparaging” remarks, comments or statements are those that are intended to, or
could be construed in a manner so as to, impugn, discredit, injure or impair the
business, reputation, character, honesty, integrity, judgment, morality or
business acumen or abilities in connection with any aspect of the operation of
the business of the individual or entity being disparaged.
(e)    Exclusions. Notwithstanding anything else in this Section 15 or in this
Agreement to the contrary, the restrictive covenants in this Section 15 are not
intended to restrict Grantee from cooperating with any investigation or
proceeding initiated by the Nuclear Regulatory





--------------------------------------------------------------------------------





Commission (“NRC”) or any other federal or state regulatory agency. Further,
Grantee may make disclosure (i) to exercise Grantee’s rights as a whistleblower
under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, the
Securities and Exchange Commission Rule 21F-17(a) or any similar federal or
state law; (ii) to the extent necessary when providing safety-related or other
information to the NRC on matters within the NRC’s regulatory jurisdiction;
(iii) when participating in “protected activities”, as defined in Section 211 of
the Energy Reorganization Act of 1974 and in C.F.R. Part 50.7; (iv) when
engaging in activities protected by the National Labor Relations Act or any
similar federal or state law; or (v) when required to do so by a court of law,
by any governmental agency or administrative or legislative body with
jurisdiction to order Grantee to divulge, disclose or make accessible such
information. Grantee shall have no obligation to seek prior approval of any
System Company or to inform any System Company of such disclosure. This
Agreement does not limit Grantee’s ability to communicate, without notice to any
System Company, with any governmental agencies or otherwise participate in any
investigation or proceeding that may be conducted by any governmental agency.
(f)    Restrictive Covenants Contained in Other Agreements. Notwithstanding any
provision contained herein to the contrary, to the extent that Grantee is
subject to an employment agreement or any other agreement which contains
restrictive covenants that are stricter than the restrictive covenants contained
herein, the restrictive covenants set forth in such other agreement shall
supplement the restrictive covenants herein.
(g)    Enforcement. Grantee hereby agrees that the covenants set forth in
Sections 15(a), (b), (c) and (d) are reasonable with respect to their scope,
duration, and geographical area. If the final judgment of a court of competent
jurisdiction declares that any term or provision of Sections 15(a), (b), (c) or
(d) is invalid or unenforceable, Grantee and Entergy hereby agree that the court
making the determination of invalidity or unenforceability shall have the power
to reform the unenforceable term or provision, including to delete, replace, or
add specific words or phrases, but only to the narrowest extent necessary to
render the provision valid and enforceable (provided that in no event shall the
length of any restrictive covenant or its scope be extended or expanded), and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment on enforceability may be appealed. Grantee’s
agreement to the restrictions provided for in this Agreement and Entergy’s
agreement to grant the Award are mutually dependent consideration. Therefore,
notwithstanding any other provision to the contrary in this Agreement, if the
enforceability of any material restriction applicable to Grantee as provided for
in this Section 15 is challenged and found unenforceable by a court of law, then
Entergy shall have the right to terminate this Agreement and recover from
Grantee all shares of Common Stock paid to Grantee pursuant to this Agreement
and, if Grantee has sold, transferred, or otherwise disposed of any shares of
Common Stock received in respect of the Restricted Units, an amount equal to the
aggregate Fair Market Value of such shares of Common Stock on the date on which
such Common Stock was paid to Grantee pursuant to this Agreement. This provision
shall be construed as a return of consideration or ill-gotten gains due to the
failure of Grantee’s promises and consideration under the Agreement, and not as
a liquidated damages clause. In addition, in the event of Entergy’s termination
of this Agreement, Grantee shall immediately forfeit all unvested Restricted
Units and all vested and unpaid Restricted Units. Grantee further hereby agrees
that, in the event of a breach by Grantee of any of the provisions of Sections
15(a), (b), (c) or (d), monetary damages shall not constitute a sufficient
remedy. Consequently, in the event of any such breach or threatened breach,
Entergy or a System Company may, in addition to and without prejudice to other
rights and remedies





--------------------------------------------------------------------------------





existing in its favor, apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions hereof, in each case
without the requirement of posting a bond or proving actual damages and without
having to demonstrate that money damages would be inadequate. Such remedies
shall not be deemed the exclusive remedies for a breach, but shall be in
addition to all remedies available at law or in equity, including, but not
limited to, attorneys’ fees and costs. Grantee hereby agrees and acknowledges
that the restrictions contained in Sections 15(a), (b), (c) and (d) do not
preclude Grantee from earning a livelihood, nor do they unreasonably impose
limitations on Grantee’s ability to earn a living. Grantee acknowledges that
Grantee has carefully read this Agreement and has given careful consideration to
the restraints imposed upon Grantee by this Agreement, and Grantee is in full
accord as to their necessity for the reasonable and proper protection of
confidential and proprietary information of any System Company now existing or
to be developed in the future.
(h)    Forfeiture/Rescission Upon Breach of Section 15. In addition to the
remedies of Entergy and the System Companies set forth in Section 15(g) herein,
in the event of a breach by Grantee of any of the provisions of Sections 15(a),
(b), (c) or (d), Grantee shall immediately forfeit all unvested Restricted Units
and all vested and unpaid Restricted Units and shall repay to Entergy all shares
of Common Stock paid to Grantee pursuant to this Agreement and, if Grantee has
sold, transferred, or otherwise disposed of any shares of Common Stock received
in respect of the Restricted Units, Grantee shall pay to Entergy an amount equal
to the aggregate Fair Market Value of such shares of Common Stock on the date on
which such shares of Common Stock were paid to Grantee pursuant to this
Agreement.
(i)    For purposes of this Section 15, “System Company” shall include Entergy
and all other System Companies, as well as the subsidiaries and affiliates of
each (collectively, the “Company Affiliates”). Grantee and Entergy agree that
each of the Company Affiliates is an intended third-party beneficiary of this
Section 15, and further agree that each of the Company Affiliates is entitled to
enforce the provisions of this Section 15 in accordance with its terms.
Notwithstanding anything to the contrary in this Agreement, the terms and
conditions of the restrictive covenants set forth in this Section 15 shall
survive the termination of this Agreement and shall remain in full force
according to their respective terms and conditions.
16.     Validity. Except as specifically provided in Section 15(g), the
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
17.     Payment in Error. To the maximum extent permitted by applicable law, in
the event that a payment is made to Grantee or Grantee’s successor (whether in
cash, stock or other property) in error that exceeds the amount to which Grantee
and Grantee’s successor is entitled pursuant to the terms and conditions of this
Agreement or the Equity Plan (such excess amount, an “Excess Payment”), Grantee
or Grantee’s successor will repay to Entergy, and Entergy shall have the right
to recoup from Grantee or Grantee’s successor such Excess Payment by notifying
Grantee or Grantee’s successor in writing of the nature and amount of such
Excess Payment together with (i) demand for direct repayment to Entergy by
Grantee or Grantee’s successor in the





--------------------------------------------------------------------------------





amount of such Excess Payment or (ii) reduction of any amount(s) owed to Grantee
or Grantee’s successor by Entergy or any other System Company by the amount of
the Excess Payment.
18.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
which is effective as of the Effective Date.


ENTERGY CORPORATION                




________________________                
By:    Andrea Coughlin Rowley    
Senior Vice President, HR


                                    


Date: ____________________




The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement and to all the terms and provisions of the Equity Plan
herein incorporated by reference. The undersigned Grantee further acknowledges
that the 2015 Equity Plan and 2015 Equity Plan Prospectus are available to
Grantee on Entergy’s internal Web page.




    
[NAME], Grantee


Date: _________________________________
    









